DOWNEY, Judge,
concurring specially:
This court has previously held that Section 924.071(2), Florida Statutes (1975), does not automatically toll the time set forth in Fla.R.Crim.P. 3.191, for trying a defendant. State v. Cannon, 332 So.2d 127 (Fla. 4th DCA 1976). Because I feel bound to follow the Cannon holding, I concur in the decision to reverse appellant’s judgment of conviction.
However, if the question of the effect of Section 924.071(2) were before us for the first time I would vote to affirm the judgment of conviction (and the underlying order denying appellant’s motion for discharge filed pursuant to Rule 3.191) on authority of the analysis of Section 924.071(2), contained in State v. Pearce, 336 So.2d 1274 (Fla. 1st DCA 1976).